DETAILED ACTION
This Office Action is responsive to the after final response for application 16/831,474 filed on 21 July 2022. Claims 1-18 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 21 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/834,995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of the claims as presented in the previous Office action have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 11-13 of the remarks dated 2 February 2022, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “detect[ing], via the hardware processor, an erred action within the programmatic workflow process, wherein the design of the programmatic workflow process comprises one or more executable actions, and wherein the erred action is one of the one or more executable actions” in conjunction with “generat[ing], via the hardware processor, corrective options for the erred action, wherein the corrective options comprise at least one of an option to correct the design of the programmatic workflow process, an option to correct from a single executable action from the one or more executable action, and combinations thereof” and in conjunction with the rest of the limitations of the claim, and similarly in independent claim 10.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/Examiner, Art Unit 2196      

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196